IN THE SUPREME COURT OF THE STATE OF DELAWARE

ROBERT W. CONAWAY,                       §
                                         §   No. 459, 2014
      Defendant Below-                   §
      Appellant,                         §
                                         §
      v.                                 §   Court Below—Superior Court
                                         §   of the State of Delaware,
STATE OF DELAWARE,                       §   in and for Sussex County
                                         §   Cr. ID 1403003136A
      Plaintiff Below-                   §
      Appellee.                          §

                           Submitted: March 13, 2015
                            Decided: March 30, 2015

Before STRINE, Chief Justice, HOLLAND, and VAUGHN, Justices.

                                  ORDER

      This 30th day of March 2015, upon consideration of the appellant's

Supreme Court Rule 26(c) brief, his attorney’s motion to withdraw, and the

State’s response thereto, it appears to the Court that:

      (1)    The defendant-appellant, Robert Conaway (“Conaway”), pled

guilty as a habitual offender on August 6, 2014 to one count each of

Burglary in the Second Degree, Possession of a Firearm by a Person

Prohibited, Theft of a Firearm, and Burglary in the Third Degree. The

Superior Court immediately sentenced Conaway to a total period of twenty-

two years at Level V incarceration, with credit time previously served, to be
suspended after serving eight years in prison for decreasing levels of

supervision. This is Conaway’s direct appeal.

      (2)    Conaway’s counsel on appeal has filed a brief and a motion to

withdraw under Rule 26(c). Conaway’s counsel asserts that, based upon a

complete and careful examination of the record, there are no arguably

appealable issues.   By letter, Conaway’s attorney informed him of the

provisions of Rule 26(c) and provided Conaway with a copy of the motion to

withdraw and the accompanying brief. Conaway also was informed of his

right to supplement his attorney’s presentation. Conaway has not raised any

issues for this Court’s consideration. The State has responded to the position

taken by Conaway’s counsel and has moved to affirm the Superior Court's

judgment.

      (3)    The standard and scope of review applicable to the

consideration of a motion to withdraw and an accompanying brief under

Rule 26(c) is twofold: (a) this Court must be satisfied that defense counsel

has made a conscientious examination of the record and the law for arguable

claims; and (b) this Court must conduct its own review of the record and




                                      2
determine whether the appeal is so totally devoid of at least arguably

appealable issues that it can be decided without an adversary presentation.*

      (4)    This Court has reviewed the record carefully and has concluded

that Conaway’s appeal is wholly without merit and devoid of any arguably

appealable issue. We also are satisfied that Conaway’s counsel has made a

conscientious effort to examine the record and the law and has properly

determined that Conaway could not raise a meritorious claim in this appeal.

      NOW, THEREFORE, IT IS ORDERED that the State's motion to

affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

                                         BY THE COURT:

                                         /s/ Leo E. Strine, Jr.
                                         Chief Justice




*
Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).

                                        3